Callahan, J. P., and Balio, J.
(dissenting). We do not concur with the majority determination. We respectfully suggest that the majority writing does not pay fidelity to the record in this appeal. They depict defendant as an average citizen "not experienced in the area of criminal law”; this defendant is a predicate felon. The majority state that "[t]he only basis for the stop was that defendant, a Black male, was carrying a *1005cardboard box containing a computer keyboard, while walking down a residential street, in the early afternoon”. The record reveals that defendant was observed by two police officers as he was walking along a residential street with a computer keyboard protruding out of a toilet tissue box. That observation clearly was sufficient to arouse the suspicion of the officers and to justify their inquiry (see, People v De Bour, 40 NY2d 210, 213).
The officers approached defendant as he neared his residence and asked if they could talk to him. Defendant responded "Yes” and set the box down on the porch. From that position the officers saw that a sticker of the City of Rochester School District was affixed to the computer with the number "33” next to it. They knew that school 33 was two blocks away and that it was not in session that day. In response to questioning, defendant identified himself and told the officers that he had purchased the equipment for $40. Defendant consented to accompany the officers to the school, where it was determined that the computer equipment had been removed.
In our view, the suppression court did not err in rejecting defendant’s claims that the police lacked reasonable suspicion to stop him and that he was detained and transported to the scene of the crime without probable cause. A police officer may approach a private citizen for the purpose of requesting information as long as there is some "articulable reason” sufficient to justify the action which was undertaken (People v De Bour, supra, at 213; People v Heston, 152 AD2d 999, lv denied 76 NY2d 858; People v Harris, 151 AD2d 777, 778). Such minimal intrusion of approaching to request information is permissible when, as here, there is some objective credible reason for that interference not necessarily indicative of criminality (see, People v De Bour, supra, at 223; see also, People v Heston, supra). The police conduct subsequent to that initial inquiry was likewise proper.
Once defendant agreed to speak with the officer and set the box down, the officer observed that the equipment had a sticker on it identifying it as City of Rochester School District property. Those observations of that equipment in defendant’s possession and knowledge that the school was nearby and not in session justified the police in detaining defendant and transporting him to the school building (see, People v Hicks, 68 NY2d 234, 240-243). Moreover, defendant voluntarily agreed to accompany the police back to the school. Since "[cjonsent is a valid substitute for probable cause” (People v Hodge, 44 *1006NY2d 553, 559), we conclude that there is no merit to defendant’s argument that he was detained on less than reasonable suspicion (cf., People v Lewis, 172 AD2d 1020, 1021).
At the school, defendant was identified by witnesses as having been in the building earlier that day and it was determined that the computer equipment was missing from a classroom. Also, a freshly waxed floor contained footprints that matched the prints of defendant’s sneakers. Thus, the police had probable cause for the arrest.
Finally, any reading of the well reasoned decision of Supreme Court (Mark, J.) refutes any assertion that the People’s arguments were not raised below. We agree with Justice Mark and vote to affirm. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Burglary, 3rd Degree.) Present— Callahan, J. P., Doerr, Green, Balio and Lawton, JJ.